Citation Nr: 1015872	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of ten percent for flat 
feet, bilateral. 	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1986.  

This matter is on appeal from the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
A videoconference hearing was held in June 2009, before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
testimony is in the claims file.  

This case was remanded by the Board in October 2009 for 
further development and is now ready for disposition.    

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

The Veteran's pes planus is manifested by pain and tenderness 
of the feet but marked deformity, swelling, or characteristic 
callosities are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected flat feet, bilateral, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in November 2007, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  A 
follow up notice letter was sent in July 2008.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  In addition, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal by correspondence dated in 
November 2007. 

Based on the above, no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In compliance with its duty to assist, the RO associated the 
Veteran's VA treatment records, private treatment records, 
scheduled a specific examination regarding the issue at 
present, and he was afforded the opportunity to testify 
before the Board in June 2009.  

As noted, the Veteran was provided with VA examinations 
relating to his pes planus November 2007. There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's pes planus since the 
November 2007 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination report to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.

As noted above, in October 2009, the Board remanded the 
Veteran's case for further development which included 
obtaining any recent VA treatment records from April 2008 
onward.  There has been substantial compliance with this 
remand as his VA treatment records, dated through July 2009, 
were obtained. 

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  A disability may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2009).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Historically, service connection for the Veteran's flat feet 
disability was established in a rating decision of January 
1993, with an effective date June 1989, and rated as ten 
percent disabling.  In October 2007, the Veteran asserted 
that his service-connected flat feet disability warranted a 
higher rating.  

The Veteran's service-connected pes planus has been rated by 
the RO under the provisions of Diagnostic Code 5276.  Under 
the provisions of this code, a 10 percent rating is assigned, 
regardless of whether the condition is unilateral or 
bilateral, for moderate pes planus with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet.  
A 20 percent rating for unilateral pes planus or a 30 percent 
rating for bilateral pes planus is assigned for severe pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires pronounced pes planus manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, DC 5276.

At the VA examination in November 2007, the Veteran reported 
that he experienced pain and discomfort with ambulation.  He 
also reported that he used orthotics which helped a little.  
He also reported that he experienced severe pain toward the 
end of his work day after standing on concrete all day.  He 
reported pain, fatigability, and lack of endurance in the 
bilateral arch areas while standing, walking, and resting.  
He denied swelling, heat, redness, stiffness, weakness, and 
any other symptoms.  He also reported that he was able to 
stand for 15-30 minutes and able to walk for more than one-
quarter mile but less than one mile.  He denied using 
assistive devices.   

On physical examination, the November 2007 examiner observed 
objective evidence of tenderness in the arch plantar surface 
as well as pain on manipulation.  The examiner also noted no 
objective evidence of painful motion, swelling, instability, 
weakness, abnormal weight bearing, skin or vascular foot 
abnormality, malunion or nonunion of the tarsal or metatarsal 
bones, or muscle atrophy.  The Veteran's weight bearing was 
normal.  There was no forefoot or midfoot malalignment.  The 
examiner found that there was no pronation.  

The November 2007 examiner noted that the Veteran was 
employed full time but that the disability had significant 
effects on his employment including decreased mobility, pain, 
and increased absenteeism.  

The Veteran's private treatment records confirmed orders for 
orthotic inserts.  His VA outpatient treatment records 
indicate that he received new orthotics every six months and 
that his pain medication was not as effective for his foot 
pain.  An October 2006 podiatry consult described the 
Veteran's feet as "unremarkable" with exception of his flat 
foot deformity.  X-rays revealed "no significant osseous 
abnormality."  An October 2007 consult noted that the 
Veteran continued to experience foot pain, that he had 
received new orthotics, and "not much else."  Complaints of 
increased pain were noted in October 2008.  However, aside 
from prescribing new orthotics, which was deemed preferable 
versus prescribing pharmaceuticals, no objective changes of 
the feet were identified.

As previously stated, the Veteran's injury is currently rated 
as "moderate" and 10 percent disabling.  The 10 percent 
rating requires "weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral."  
A 30 percent rating requires the disability to be severe and 
shown by objective evidence of deformity.  After reviewing 
the above evidence, the Board finds the Veteran's disorder to 
more closely approximates the criteria as 10 percent 
disabling.  

In particular, the Board notes that although the Veteran 
experiences pain after standing all day, he was able to walk 
one-quarter mile and stand for 15-30 minutes.  He did not 
regularly use any assistive devices in walking.  No foot 
deformities were noted.  No objective evidence of swelling 
was noted at his VA examination, although the Board notes 
that in June 2009, he reported swelling at his hearing before 
the Board.  In sum, the weight of the evidence demonstrates 
that the Veteran's flat feet disability warrants no more than 
a 10 percent rating.  

The Board has also considered the Veteran's lay statements 
and sworn testimony regarding the severity of his disability.  
The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
flat feet disability; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than his assessment of the severity of his 
disabilities.  See Cartright, 2 Vet. App. at 25.  

The Board is required to consider the effect of pain and 
weakness when rating a disability of the musculoskeletal 
system.  See 38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, as well as all evidence of 
record related to limitation of motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating in excess of 10 percent for the 
Veteran's bilateral pes planus.

Finally, the Board has also considered the applicability of 
other diagnostic codes pertaining to the foot-weak foot (DC 
5277), pes cavus (DC 5278), Morton's disease (DC 5279), 
hallux valgus (DC 5280), hallux rigidus (DC 5281), hammertoe 
(DC 5282), malunion or nonunion of the tarsal or metatarsal 
bones (DC 5283), or a moderate "other foot injury" (DC 5284).  
The facts and circumstances of this case do, however, not 
permit the application of these other codes or, if they may 
be applied, they are of no benefit to the Veteran.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).


Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Rather in the November 2007 VA 
examination as well as his hearing before the Board, the 
Veteran reported that he is employed full time.  Although he 
reported in November 2007 that he had missed approximately 
three weeks of work due to his disability, there is no 
evidence of physician-ordered bedrest or other physician-
ordered reason for his absence from work.  Hence, assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted.


ORDER

Entitlement to a rating excess of 10 percent for service-
connected flat feet, bilateral, is denied.  



____________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


